DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-3, 5, 7-9, 12-16, and 19 are pending and have been examined in this application. 
Claims 4, 6, 10-11, 17-18, and 20 have been cancelled.
This communication is the first action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 

Election/Restrictions
Applicant’s election without traverse of Sub-Species A, Sub-Species H, and Sub-Species J in the reply filed on 09/06/2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the phrase "the pod perimeter substantially matches the void perimeter" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the pod perimeter substantially matches the void perimeter” to --a perimeter of the at least one pod substantially matches a perimeter of the at least one void--.
Claim 8 recites the phrase "the base" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the base” to --a base--. Claim 14 is rejected for similar reasons.
Claim 13 recites the phrase "the exterior surface to accept fasteners that are shaped to match the contour” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the exterior surface to accept fasteners that are shaped to match the contour” to --an exterior surface to accept the fasteners that are shaped to match a contour--.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9, 12, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (U.S. Pat. 10383464) in view of Fisher (U.S. Pat. 3935787).
In regard to claim 1, Morin et al. discloses a modular ecological system for walls, comprising: at least one pod having a front housing and a rear housing (Figs. 11-12 and Column 5 lines 50-56, where there is a modular ecological system for walls with at least one pod 230 having a front housing 232 and a rear housing 234), at least one mounting frame with a perimeter shape that permits being disposed flush to adjacent mounting frames to form a repeating pattern (Figs. 1-2 and 5-6, where there is at least one mounting frame with a perimeter shape (rectangular frames which are in an interconnected array) that permits being disposed flush to adjacent mounting frames to form a repeating pattern), the at least one mounting frame further comprising a plurality of spacers for offsetting the mounting frame from a wall surface (Figs. 8-10 and 11-12 and Column 5 lines 50-56, where the at least one mounting frame has at least a plurality of spacers (projections on the ends of the mounting frame which lie flush with the wall) for offsetting the mounting frame from a wall surface), at least one void for accepting the at least one pod (Figs. 11-12 and Column 5 lines 12-49, where there is at least one void 228 for accepting the at least one pod 230), and a tab extending into the at least one void having a hole (Figs. 11-12 and Column 5 lines 50-56, where there is a tab 260 extending into the at least one void 228 having a hole), and at least a fastener to removably secure the at least one pod to the at least one mounting frame disposed therebetween thereby forming a cavity when the at least one pod is positioned over the at least one void (Figs. 11-12 and Column 5 lines 50-56, where there is at least a fastener to removably secure the at least one pod 230 to the at least one mounting frame 222 disposed therebetween thereby forming a cavity space between 232/234 when the at least one pod 230 is positioned over the at least one void 228). Morin et al. does not disclose a plurality of tabs extending into the at least one void with each tab having a hole, and a plurality of fasteners to removably secure the at least one pod to the at least one mounting frame. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Morin et al. such that there are a plurality of tabs each tab having a hole and a plurality of fasteners, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation would have been to have redundant fasteners which secure the pod to the mounting frame to better ensure that the pod does not disengage from the mounting frame over time or to better prevent disengagement of the pod from the mounting frame if the device where to accidentally fall from the wall.
Morin et al. does not disclose the plurality of fasteners pass through each of the holes. Fisher discloses the plurality of fasteners pass through each of the holes (Figs. 1 and 3-4, where there is a plurality of fasteners 14/23 which pass through each of the holes 16). Morin et al. and Fisher are analogous because they are from the same field of endeavor which include devices with fasteners. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Morin et al. such that the plurality of fasteners pass through each of the holes in view of Fisher, since the plurality of fasteners and corresponding holes of Fisher could be used with the plurality of tabs and corresponding holes of Morin et al. as detailed in the previous paragraph. The motivation would have been to have a fastener which threadedly connects the pod to the mounting frame, in order to better ensure that the pod does not disengage from the mounting frame over time or to better prevent disengagement of the pod from the mounting frame if the device where to accidentally fall from the wall.
In regard to claim 2, Morin et al. as modified by Fisher discloses the modular ecological system of claim 1 wherein each of the fasteners further comprise a plug, a carrier, and a threaded fastener (Fisher, Figs. 1 and 3-4, where each of the fasteners further comprise a plug 23, a carrier 14, and a threaded fastener 14a).
In regard to claim 3, Morin et al. as modified by Fisher discloses the modular ecological system of claim 2 wherein the plug comprises a plurality of snapping tangs that removably joins the rear housing or front housing to the frame (Fisher, Figs. 1 and 3-4, where the plug 23 comprises a plurality of snapping tangs; Morin et al., Figs. 11-12, where the fastener at least removably joins the rear housing 234 to the frame 222).
In regard to claim 5, Morin et al. as modified by Fisher discloses the modular ecological system of claim 1 wherein each of the fasteners are insertable from a front of the pod and a rear of the pod. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Morin et al. as modified by Fisher such that each of the fasteners are insertable from a front of the pod and a rear of the pod, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The motivation would have been to allow the user to insert the fastener from either the front or the back of the device, in order to provide more versatility when removing or replacing the pod as desired.
In regard to claim 7, Morin et al. as modified by Fisher discloses the modular ecological system of claim 1 wherein the pod perimeter substantially matches the void perimeter (Morin et al., Figs. 11-12, where the pod 230 perimeter substantially matches the void 228 perimeter)
In regard to claim 9, Morin et al. as modified by Fisher discloses the modular ecological system of claim 1 wherein the pods are used for planting botanical specimens (Morin et al., Abstract, where the pods are used for holding plants).
In regard to claim 12, Morin et al. discloses a modular ecological system for walls, comprising: a plurality of pods, each of the pods having a front housing and a rear housing (Figs. 11-12 and Column 5 lines 50-56, where there is a modular ecological system for walls with a plurality of pods 230 having a front housing 232 and a rear housing 234), at least one mounting frame with a perimeter shape that permits being disposed flush to adjacent mounting frames to form a repeating pattern (Figs. 1-2 and 5-6, where there is at least one mounting frame with a perimeter shape (rectangular frames which are in an interconnected array) that permits being disposed flush to adjacent mounting frames to form a repeating pattern), the at least one mounting frame further comprising a plurality of spacers for offsetting the mounting frame from a wall surface (Figs. 8-10 and 11-12 and Column 5 lines 50-56, where the at least one mounting frame has at least a plurality of spacers (projections on the ends of the mounting frame which lie flush with the wall) for offsetting the mounting frame from a wall surface), a plurality of voids for accepting the pods (Figs. 11-12 and Column 5 lines 12-49, where there is a plurality of voids 228 for accepting the pods 230), and a tab extending into the at least one void having a hole (Figs. 11-12 and Column 5 lines 50-56, where there is a tab 260 extending into the at least one void 228 having a hole), and at least a fastener to removably secure the pods to the mounting frame disposed therebetween thereby forming a cavity when the pods are positioned over the voids (Figs. 11-12 and Column 5 lines 50-56, where there is at least a fastener to removably secure the pods 230 to the mounting frame 222 disposed therebetween thereby forming a cavity space between 232/234 when the pods 230 are positioned over the voids 228). Morin et al. does not disclose a plurality of tabs extending into the at least one void with each tab having a hole, and a plurality of fasteners to removably secure the pods to the mounting frame. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Morin et al. such that there are a plurality of tabs each tab having a hole and a plurality of fasteners, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation would have been to have redundant fasteners which secure the pod to the mounting frame to better ensure that the pod does not disengage from the mounting frame over time or to better prevent disengagement of the pod from the mounting frame if the device where to accidentally fall from the wall.
Morin et al. does not disclose the fasteners pass through each of the holes. Fisher discloses the fasteners pass through each of the holes (Figs. 1 and 3-4, where there are fasteners 14/23 which pass through each of the holes 16). Morin et al. and Fisher are analogous because they are from the same field of endeavor which include devices with fasteners. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Morin et al. such that the fasteners pass through each of the holes in view of Fisher, since the plurality of fasteners and corresponding holes of Fisher could be used with the plurality of tabs and corresponding holes of Morin et al. as detailed in the previous paragraph. The motivation would have been to have a fastener which threadedly connects the pod to the mounting frame, in order to better ensure that the pod does not disengage from the mounting frame over time or to better prevent disengagement of the pod from the mounting frame if the device where to accidentally fall from the wall.
In regard to claim 15, Morin et al. discloses a modular ecological system for walls, comprising: a plurality of pods, each of the pods having a rear housing and a front housing (Figs. 11-12 and Column 5 lines 50-56, where there is a modular ecological system for walls with a plurality of pods 230 having a front housing 232 and a rear housing 234), a plurality of mounting frames, each of the mounting frames having a perimeter shape that permits being disposed flush to adjacent mounting frames to form a repeating pattern (Figs. 1-2 and 5-6, where there is a plurality of mounting frames with a perimeter shape (rectangular frames which are in an interconnected array) that permits being disposed flush to adjacent mounting frames to form a repeating pattern), the mounting frames further comprising a plurality of spacers for offsetting the mounting frames from a wall surface (Figs. 8-10 and 11-12 and Column 5 lines 50-56, where the mounting frames have at least a plurality of spacers (projections on the ends of the mounting frame which lie flush with the wall) for offsetting the mounting frame from a wall surface), a plurality of voids for accepting the pods (Figs. 11-12 and Column 5 lines 12-49, where there is a plurality of voids 228 for accepting the pods 230), and a tab extending into the at least one void having a hole (Figs. 11-12 and Column 5 lines 50-56, where there is a tab 260 extending into the at least one void 228 having a hole), and at least a fastener to removably secure the pods to the mounting frame disposed therebetween thereby forming a cavity when the pods are positioned over the voids (Figs. 11-12 and Column 5 lines 50-56, where there is at least a fastener to removably secure the pods 230 to the mounting frame 222 disposed therebetween thereby forming a cavity space between 232/234 when the pods 230 are positioned over the voids 228). Morin et al. does not disclose a plurality of tabs extending into the at least one void with each tab having a hole, and a plurality of fasteners to removably secure the pods to the mounting frame. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Morin et al. such that there are a plurality of tabs each tab having a hole and a plurality of fasteners, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation would have been to have redundant fasteners which secure the pod to the mounting frame to better ensure that the pod does not disengage from the mounting frame over time or to better prevent disengagement of the pod from the mounting frame if the device where to accidentally fall from the wall.
Morin et al. does not disclose the fasteners pass through each of the holes. Fisher discloses the fasteners pass through each of the holes (Figs. 1 and 3-4, where there are fasteners 14/23 which pass through each of the holes 16). Morin et al. and Fisher are analogous because they are from the same field of endeavor which include devices with fasteners. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Morin et al. such that the fasteners pass through each of the holes in view of Fisher, since the plurality of fasteners and corresponding holes of Fisher could be used with the plurality of tabs and corresponding holes of Morin et al. as detailed in the previous paragraph. The motivation would have been to have a fastener which threadedly connects the pod to the mounting frame, in order to better ensure that the pod does not disengage from the mounting frame over time or to better prevent disengagement of the pod from the mounting frame if the device where to accidentally fall from the wall.
In regard to claim 16, Morin et al. as modified by Fisher discloses the modular ecological system of claim 15 wherein each of the fasteners are insertable in the front housing or rear housing thereby being reversible. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Morin et al. as modified by Fisher such that each of the fasteners are insertable from a front of the pod and a rear of the pod, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The motivation would have been to allow the user to insert the fastener from either the front or the back of the device, in order to provide more versatility when removing or replacing the pod as desired.
In regard to claim 19, Morin et al. as modified by Fisher discloses the modular ecological system of claim 1 wherein the pods are used for planting botanical specimens (Morin et al., Abstract, where the pods are used for holding plants).
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (U.S. Pat. 10383464) in view of Fisher (U.S. Pat. 3935787) as applied to claim 12, and further in view of Thorne et al. (U.S. Pub. 20200305355).
In regard to claim 8, Morin et al. as modified by Fisher discloses the modular ecological system of claim 1. Morin et al. as modified by Fisher does not disclose the frame comprises a drain at the base of the at least one void. Thorne et al. disclose the frame comprises a drain at the base of the at least one void (Figs. 1 and 8, where the frame has a drain 28/34 at the base of the at least one void 16). Morin et al. and Thorne et al. are analogous because they are from the same field of endeavor which include plant holding devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Morin et al. as modified by Fisher such the frame comprises a drain at the base of the at least one void in view of Thorne et al. The motivation would have been to allow the excess water in the plant holder to drain out of the pod, in order to prevent the plant from being over watered.
In regard to claim 14, Morin et al. as modified by Fisher discloses the modular ecological system of claim 12. Morin et al. as modified by Fisher does not disclose the frame comprises a drain at the base of the at least one void. Thorne et al. disclose the frame comprises a drain at the base of the at least one void (Figs. 1 and 8, where the frame has a drain 28/34 at the base of the at least one void 16). Morin et al. and Thorne et al. are analogous because they are from the same field of endeavor which include plant holding devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Morin et al. as modified by Fisher such the frame comprises a drain at the base of the at least one void in view of Thorne et al. The motivation would have been to allow the excess water in the plant holder to drain out of the pod, in order to prevent the plant from being over watered.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (U.S. Pat. 10383464) in view of Fisher (U.S. Pat. 3935787) as applied to claim 12, and further in view of Ito (U.S. Pat. 4803806).
In regard to claim 13, Morin et al. as modified by Fisher discloses the modular ecological system of claim 12. Morin et al. as modified by Fisher does not disclose the front housing further comprises indentations on the exterior surface to accept fasteners that are shaped to match the contour of the housing. Ito discloses the front housing further comprises indentations on the exterior surface to accept fasteners that are shaped to match the contour of the housing (Figs. 7-8, where the front housing at least has indentations 18 on the exterior surface to accept fasteners 23 that are shaped to at least match the contour of the housing 3). Morin et al. and Ito are analogous because they are from the same field of endeavor which include plant holding devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Morin et al. as modified by Fisher such the front housing further comprises indentations on the exterior surface to accept fasteners that are shaped to match the contour of the housing in view of Ito. Furthermore, it would have been an obvious matter of design choice to have the front housing further comprise indentations on the exterior surface to accept fasteners that are shaped to match the contour of the housing, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the front housing and the fasteners of Morin et al. as modified by Fisher. The motivation would have been to allow the fasteners to attach to the front housing in a manner which provides a relatively compact foot print for the device, thereby maintaining an aesthetically pleasing appearance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of enclosures and fasteners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647